PER CURIAM.
Appellant directly challenges his sentence to three consecutive life terms arising out of his conviction on three counts of attempted first-degree murder. Appellant has not preserved this issue for direct appeal. “The failure to preserve a fundamental sentencing error by motion under rule 3.800(b) or by objection during the sentencing hearing forecloses [a defendant] from raising the error on direct appeal.” Brannon v. State, 850 So.2d 452, 456 (Fla.2003). Therefore, Appellant’s sentence is AFFIRMED.
BENTON, POLSTON and THOMAS, JJ., concur.